Citation Nr: 0432978	
Decision Date: 12/13/04    Archive Date: 12/21/04

DOCKET NO.  99-08 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Washington, DC


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent 
for a bipolar disorder. 

2.  Entitlement to an initial rating in excess of 20 percent 
for residuals of a lumbosacral strain. 

3.  Entitlement to an initial rating in excess of 10 percent 
for migraine and tension headaches.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran served on active duty from October 1980 to March 
1981 and from February 1989 to August 1995.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a rating decision of July 
1998, by the Newark, New Jersey, Regional Office (RO), which 
granted service connection for a bipolar disorder, evaluated 
as 30 percent disabling, residuals of lumbosacral strain, 
evaluated as 10 percent disabling, and headaches, evaluated 
as noncompensably disabling.  The veteran perfected a timely 
appeal to that decision.  In February 2000, the claims folder 
was transferred from the RO in Newark, New Jersey, to the RO 
in Montgomery, Alabama.  

VA examinations were conducted in May and June 2000.  
Thereafter, by a rating action of June 2000, the RO increased 
the evaluation for the veteran's migraine and tension 
headaches from 0 percent to 10 percent, effective September 
13, 1996.  A supplemental statement of the case (SSOC) was 
issued in August 2000.  

In August 2003, the Board remanded the case to the RO for 
further development.  VA examinations were conducted in March 
2004.  By a rating action in June 2004, the RO increased the 
evaluations for bipolar disorder from 30 percent to 50 
percent, and the evaluation for residuals of lumbosacral 
strain was increased from 10 percent to 20 percent, each 
effective from September 13, 1996, respectively.  An SSOC was 
issued in July 2004.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that, where a veteran has filed a notice of 
disagreement as to the assignment of a disability evaluation, 
a subsequent rating decision awarding a higher rating, but 
less than the maximum available benefit, does not abrogate 
the pending appeal.  See AB v. Brown, 6 Vet. App. 35, 38 
(1993).  Consequently, as the veteran has not withdrawn her 
claim for increased ratings for a bipolar disorder, residuals 
of lumbosacral strain, and migraine and tension headaches 
under 38 C.F.R. § 20.204, the issues remain in appellate 
status. 

Because the veteran's appeal involves the propriety of the 
initial rating assigned following the grant of service 
connection for her bipolar disorder, residuals of lumbosacral 
strain, and migraine and tension headaches, the Board has 
characterized the issues in accordance with the holding of 
Fenderson v. West, 12 Vet. App. 119 (1999).  

The issue of entitlement to an initial rating in excess of 20 
percent for residuals of lumbosacral strain is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  


FINDINGS OF FACT

1.  The veteran has been notified of the type of evidence 
needed to support her claims, and of whose responsibility it 
is for obtaining this supporting evidence, and all evidence 
relevant to her claims has been obtained.  

2.  Medical evidence demonstrates the veteran's service-
connected bipolar disorder is manifested by occupational and 
social impairment with reduced reliability and productivity 
due to disturbances of mood, with depression, episodic panic 
attacks, impairment of short-term judgment, and sleep 
disturbances; with sporadic episodes of severe exacerbation's 
of symptoms that occasionally require inpatient 
hospitalization.  These symptoms result in difficulty 
establishing and maintaining effective work and social 
relationships, but the overall disability results in less 
than severe or total social and industrial impairment.   

3.  The veteran's migraine and tension headaches have not 
been shown to be productive of prostrating attacks occurring 
on an average of once a month over the last several months.  

CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess 
of 50 percent for bipolar disorder have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5107 (West 2002); 38 C.F.R. §§ 3.321, 
4.1, 4.3, 4.7, 4.132, Diagnostic Code 9432 (1996), 38 C.F.R. 
§§ 4.125 through 4.130, Diagnostic Code 9432 (2003).  

2.  The criteria for an initial disability rating in excess 
of 10 percent for migraine and tension headaches have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2002); 38 
C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.31, 4.124a, Diagnostic Code 
8100 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act.

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107 (West 2002).  In addition, 
VA promulgated regulations to implement the provisions of the 
law.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  The VCAA requires that VA must provide notice that 
informs the claimant (1) of the information and evidence not 
of record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request that 
the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1).  

In this case, the appeal arose from a notice of disagreement 
filed as to the initial ratings assigned following the grant 
of service connection for the bipolar disorder, residuals of 
lumbosacral strain, and migraine and tension headaches; as 
such, they represents "downstream" issues as referenced in 
VAOPGCPREC 8-2003 (December 22, 2003), summary published at 
69 Fed. Reg. 25,180 (May 5, 2004), a precedent opinion of 
VA's General Counsel that is binding on the Board (see 38 
U.S.C.A. § 7104(c) (West 2002); 38 C.F.R. § 14.507 (2003)).  
The opinion states that if, in response to notice of its 
decision on a claim for which VA has already given the 38 
U.S.C.A. § 5103(a) notice, VA receives a notice of 
disagreement that raises a new issue, 38 U.S.C.A. § 105 (d) 
requires VA to take proper action and issue a statement of 
the case if the disagreement is not resolved, but section 
5103(a) does not require VA to again provide full notice 
under 38 U.S.C.A. § 5103(a).  The Board finds that adequate 
38 U.S.C.A. § 5103(a) notice was provided to the veteran in 
connection with her original service connection claim, 
specifically in a March 2003 letter he was properly advised 
that VA would obtain records in the custody of a Federal 
agency, if properly identified by the veteran, and would also 
assist her in obtaining private or other records that she 
properly identified if she also provided any requisite 
release.  The veteran was also generally advised that she 
should submit any other evidence she wished considered in 
connection with her claims.  

Moreover, specific to the instant rating questions, in the 
June 2000 and June 2004 rating decisions, and in the 
statement of the case issued in August 2000, the RO informed 
the veteran of the information and evidence needed to 
substantiate her higher rating claims.  See 38 U.S.C.A. 
§§ 5102, 5103.  The RO moreover informed the veteran of the 
reasons for the assignment of the disability ratings in 
relation to the disabilities on appeal, and the evidence it 
had considered in such assignments.  The RO stated in its 
rating decision and statement of the case that evidence of 
more severe impairment was needed to support the claims on 
appeal.  While the RO did not specifically inform the veteran 
of the evidence VA would seek to provide and evidence the 
veteran was expected to provide in regard to her higher 
rating claims.  In short, the veteran has for all intents and 
purposes, if not explicitly, been notified of the information 
or evidence necessary to substantiate his claims and the 
parties responsible for obtaining that evidence.  

Here the Board notes that the initial RO decision as to 
service connection was made prior to November 9, 2000, the 
date the VCAA was enacted.  However, the Board finds that any 
defect with respect to the timing of the VCAA notice 
requirement in this case was harmless error in that the 
veteran was, in fact, granted service connection for the 
disabilities in question; was thereafter clearly advised of 
the evidence needed to show entitlement to higher ratings 
under revisions made to VA's Schedule for Rating Disabilities 
(Schedule).  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims. 
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (2003) (harmless error).  In this case, VA 
has satisfied its obligation to notify.  

VA has also made reasonable efforts to identify and obtain 
relevant records in support of the veteran's claims.  38 
U.S.C.A.§ 5103A (a), (b) and (c).  In that regard, the Board 
notes that the veteran does not allege, nor does the record 
reflect, that there exists outstanding evidence relevant to 
the issues on appeal.  The veteran maintains that higher 
ratings for her bipolar disorder and headaches are warranted.  
The RO sought and obtained for association with the file all 
treatment records identified by the veteran in connection 
with her claim of service connection.  Additionally, the 
veteran was afforded VA examinations in February 1997, March 
1998, May and June 2000, and most recently in March 2004.  

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
further evidence she should submit to substantiate her 
claims."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) 
(en banc) (observing that the VCAA is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both 
observing circumstances as to when a remand would not result 
in any significant benefit to the claimant); Bernard v. 
Brown, 4 Vet. App. 384, 393-94 (1993) (holding that when the 
Board addresses in its decision a question that has not been 
addressed by the RO, it must consider whether the appellant 
has been given adequate notice to respond and, if not, 
whether he has been prejudiced thereby).  The Board thus 
finds that VA has done everything reasonably possible to 
notify and assist the veteran and that the record is ready 
for appellate review.  


II.  Factual background.

The veteran's initial claim for service connection (VA Form 
21-526) was received in September 1996.  Submitted in support 
of her claim was a copy of a psychological evaluation, dated 
in July 1995, indicating that she was referred for 
examination in order to identify any possible pattern of 
major depression and/or a personality disturbance that could 
account for her difficulty handling multiple stressful 
encounters.  The examiner reported that the veteran 
demonstrated a significant pattern of depression symptoms 
including loss of interest in sex, appetite disturbance, 
fatigue, indecisiveness, loss of interest in others, 
irritability, crying spells, suicidal thoughts without 
intent, self-blame, self disparaging tendencies, feeling 
guilty, feeling like a failure, and prominent feelings of 
hopelessness.  She reported that she felt so sad or unhappy 
all the time that she can't stand it.  The examiner noted 
that the veteran demonstrated a severe affective disorder 
characterized by a depressed mood of such magnitude that it 
may prevent her from functioning.  Her depressed mood may be 
accompanied by difficulty sleeping, feelings of hopelessness, 
a fear of the future, agitation, and psychomotor retardation.  
Furthermore, she may feel physically drained, become angry or 
tearful with little provocation, feel unworthy or 
undeserving, engage in self-destructive behaviors, be 
socially withdrawn or sexually over inhibited, feel tense, 
and experience diminished self-confidence or confusion.  The 
examiner further noted that the veteran also demonstrated 
some borderline personality traits.  The pertinent diagnoses 
were major depression, suspected recurrent episodes; and 
borderline personality traits, with passive-aggressive 
features.  

On the occasion of her initial VA examination in February 
1997, the veteran complained of back pain, memory loss, and 
trouble sleeping.  She was afforded a special mental 
examination, during which she complained of insomnia, lack of 
sexual drive, irritability, impatience, and a distrust of 
people.  It was noted that the veteran had a significant 
other, with whom she has lived for the last three years.  It 
was further noted that she was impulsive, and the children 
kept away from her.  The diagnosis was depression and 
hysterical personality; the veteran was assigned a global 
assessment of functioning score of 50.  

Received later in 1997 were VA progress notes, dated from 
September 1996 through April 1997, indicating that the 
veteran continued to receive clinical evaluation and 
treatment for a psychiatric disorder, diagnosed as major 
depression.  A VA progress note, dated in September 1996, 
reflects a diagnosis of chronic headache.  

The veteran was afforded a VA psychiatric examination in 
March 1998, at which time she indicated that her nervous 
condition began after her time in the Persian Gulf, where she 
served with the 501st Military Intelligence Unit.  The 
veteran indicated that she currently suffers from impaired 
sleep; she awakens several times each night feeling 
depressed.  She also reported sudden episodes of tearfulness.  
She was socially withdrawn.  She reported little inclination 
on motivation for pleasurable activities.  She stated that 
she experiences sudden mood swings with depression 
alternating with sensations of irritability and 
hyperactivity.  On examination, the veteran was alert, and 
oriented times three.  No unusual mannerisms or behavior were 
noted.  The veteran was described as tense and irritable.  
Normal speech and communication.  Affect was appropriate to 
thought and content.  Mood was depressed.  She described 
sensations of suspicion and hostility towards others.  There 
were no perceptual disturbances.  She denied any suicidal or 
homicidal ideation.  Memory and concentration were intact.  
No cognitive deficits were noted.  Intellect was average.  
Insight was absent.  Judgment was adequate.  The diagnosis 
was bipolar disorder, mixed type; a GAF score of 65 was 
assigned.  

A neurological examination was also conducted in March 1998.  
At that time, the veteran complained of migraine and tension 
kind of headaches, which started from the left temporal, left 
frontal and going back to the left occipital, on and off 
since service.  The veteran reported getting headaches about 
two to three times a month; at times, they were reported to 
be radiating and throbbing.  However, the headaches were not 
associated with nauseas or vomiting, but associated with 
blurred vision.  The veteran noted that the headaches were 
occasionally relieved by Tylenol.  The diagnosis was migraine 
and tension headaches.  The veteran was deemed to be 
employable.  

Received in April 2000 were VA progress notes, dated from 
September 1997 through March 2000, which show ongoing 
treatment for several disabilities, including the bipolar 
disorder.  Treatment included attending symptom management 
groups.  An October 1999 progress note reflects a diagnosis 
of depressive disorder, NOS, and R/O PTSD.  The veteran was 
admitted to a VA hospital in February 2000; she was referred 
to the emergency room as she was in a session at the Vet 
Center and expressing suicidal and homicidal ideations.  She 
also reported experiencing intense feelings of sadness, 
helplessness, and hopelessness.  She also noted that she had 
been experiencing marked difficulty coping with various 
problems, which included all aspects of her life.  The 
assessment was bipolar disorder-major depression and suicide 
and questionable homicidal ideations; the GAF score on 
admission was 30.  

On the occasion of a neurological evaluation in May 2000, it 
was noted that the veteran had a history of headaches that 
began in 1992.  It was noted that the headaches were 
precipitated by anxiety and stress.  Tylenol and Advil helped 
to decrease the pain to some extent.  She reported 
experiencing headaches two to three times per week; on each 
occasion, the headaches lasted anywhere from 12 to 24 hours.  
She indicated that she couldn't do anything when she gets the 
headaches.  The diagnosis was migraine headaches.  

The veteran was also accorded a VA examination for mental 
disorder in June 2000, at which time she reported problems 
with sleep, nightmares and dreams about her experiences in 
the Gulf War.  She indicated that she thinks about the dead, 
and she does not like to be bothered by anybody.  She 
admitted to having anxiety and panic attacks.  She also 
indicated that she did not like to be around crowds of 
people.  The veteran reported poor sleep habits.  She has 
depression.  She indicated that she also hears voices.  She 
admitted to having mood swings.  On mental status 
examination, it was observed that she was neatly dressed, 
calm, and cooperative.  Eye contact was poor.  Her mood was 
anxious and depressed.  She was somewhat withdrawn.  Her 
affect was appropriate to the thought content, but the facial 
expressions were sad.  She denied any active suicidal or 
homicidal ideations.  She denied any acute hallucinatory 
experiences at this time.  She admitted to nightmares and 
flashbacks of the war experience, and she appeared to be 
depressed.  She was alert, oriented to time, place and 
person.  Her memory was intact for recent and remote events.  
She admitted to mood swings, irritability and hyperactivity 
at times.  Her insight and judgment were impaired.  The 
diagnoses were bipolar disorder, mixed type with symptoms of 
post-traumatic stress disorder (PTSD); chronic headaches; and 
a GAF score of 60 was assigned.  

Received in June 2000 were VA progress notes, dated from 
February 1997 to June 2000, which show that the veteran 
received ongoing clinical evaluation and treatment for her 
bipolar disorder.  During a clinical visit in June 2000, the 
veteran complained of depression with anxiety.  She denied 
any suicidal ideas although she admitted to depressive 
episodes.  She denied homicidal ideations.  She admitted to 
auditory hallucinations at times.  She related that she has 
been noncompliant with medication regimen.  The assessment 
was bipolar disorder; a GAF score of 50 was assigned.  

The records indicate that the veteran was admitted to a VA 
hospital in February 2001, with complaints of feeling 
depressed and having thoughts of hurting a cousin because the 
cousin had put her in jail.  She denied any suicidal or 
homicidal ideations when seen by the attending physician.  
The veteran was cooperative with appropriate affect.  There 
were no hallucinations.  Her mood was depressed.  She was 
treated with mood stabilizers and supportive counseling; she 
responded satisfactorily.  There were no suicidal or 
homicidal ideations elicited.  She was discharged denying any 
suicidal or homicidal ideations, and exhibiting no behavioral 
disturbances.  The discharge diagnoses were bipolar disorder, 
PTSD; the GAF score was 45 and 60.  The veteran was 
readmitted to the hospital in May 2001, with complaints of 
anxiety and depression.  On examination, her memory was 
intact and she was somewhat excitable and irritable, but she 
spoke fluently.  Her insight and judgment were found to be 
superficial.  She was treated with antipsychotic medications, 
mood stabilizers and supportive counseling.  She responded 
satisfactorily, and there were no suicidal or homicidal 
ideations elicited.  She denied any hallucinations, and she 
became friendly and cooperative.  The discharge diagnosis was 
major affective disorder; and she was assigned a GAF score of 
45 and 60.  

Received in August 2001 were VA progress notes, dated from 
September 1997 through April 1998, reflecting treatment for 
several disabilities.  During a clinical visit in October 
1997, it was noted that the veteran presented with symptoms 
of depression in September 1997; she was being seen for 
follow up evaluation and counseling.  The provisional 
diagnosis was major depression, recurrent, severe, without 
psychosis features; the current GAF score was 50.  

Received in February 2004 were VA progress notes, dated from 
February 2001 through February 2004, which show that the 
veteran received ongoing treatment for her bipolar disorder.  
The veteran was admitted to a hospital in December 2001, with 
complaints of nightmares.  She reported a history consistent 
with bipolar disorder, currently depressed and also 
superimposed PTSD symptoms.  She also noted that she ran out 
of her medication, and she became more irritable verbally and 
was physically abusing her husband.  She further indicated 
that she felt more stress since the September 11 incident.  
She reported nightmares for two to three weeks about dead 
bodies, and she complained of sleep disturbances.  The 
discharge diagnosis was bipolar disorder, depressed; and a 
GAF score of 55 was assigned.  She was readmitted to a VA 
hospital in December 2002 with complaints of depression, 
paranoia, and homelessness.  She was treated with supportive 
counseling, antidepressant medication, and ward groups.  The 
pertinent diagnoses were bipolar disorder, cannabis abuse, 
and PTSD, delayed onset, chronic, moderate.  The GAF score 
was reported to be 55 on admission, and 65 at discharge.  The 
veteran attended regular individual therapy sessions.  

The veteran was afforded a VA mental examination in March 
2004.  It was noted that the veteran has been attending 
college over the last nine years, and she had less than one 
year to go before receiving her Bachelor's Degree.  It was 
also noted that she had to withdraw from school during the 
current semester after the death of her mother.  The veteran 
indicated that she was unable to work in crowded places that 
she found it hard to go out in public, that she had trouble 
communicating with her co-workers and supervisors, and that 
she had significant trouble fitting in and was uncomfortable 
around other people.  Her records indicate that she had 
difficulty getting along with people due to irritability and 
anger.  It was observed that the veteran currently lives 
alone in an apartment.  She spent her time staying inside, 
watching TV and listening to the radio.  She reported that 
she had difficulty taking care of her household chores or 
cooking, and she had not been eating well.  She denied any 
current socializing.  She occasionally goes to church, and 
she occasionally shops for food and other necessities.  

The veteran indicated that she had been showing social 
withdrawal around family members.  She reported being very 
confused about the future.  She indicated that she had not 
had a manic spell since April 2003; she noted that they 
usually last 2 to 4 weeks, and she described them as feeling 
dark and chaotic.  The veteran noted that the manic spells 
are generally not marked by a "high" or euphoria, although 
there is sometimes a brief "rush."  She noted that she 
experienced high energy and made lots of plans.  She also 
reported experiencing racing thoughts and was very talkative.  
At times, she saw things in her peripheral vision that were 
not there.  She often went on spending sprees, and then has 
to take back items she bought.  She denied promiscuous 
behavior, but may show some increase in sexual activity.  

On mental status examination, the veteran was neatly dressed 
and groomed.  Eye contact was good, and rapport was fair to 
good.  There were no unusual or inappropriate behaviors 
noted, except for restlessness and foot tapping, indicating 
anxiety.  The veteran cried frequently during the interview.  
She also seemed distressed by the examiner's questions and 
had difficulty responding.  Her speech was clear, coherent, 
and relevant.  The veteran's mood was depressed and 
irritable.  She reported that her mood was sad.  Her affect 
showed some lability, but was generally appropriate to topic.  
The veteran's depression was manifested by crying spells, 
feelings of despair and social withdrawal.  She reported that 
her sleep was good, if she ate and took her medications.  She 
reported being afraid of deep sleep, because of nightmares.  
The veteran reported a poor appetite, and nonexistent sexual 
functioning.  The veteran reported feelings of anxiety, 
manifested by restlessness and pacing about.  At times, she 
goes out driving and does not really even know where she is 
driving.  She reported having a panic attack a week ago, 
marked by rapid heartbeat, hyperventilation, feelings of hot 
and cold, and feeling faint; this was the first panic attack 
in about a year.  

The veteran was fully oriented.  She had difficulty with 
concentration and in performing serial seven's, and she made 
three errors in five subtractions.  She showed some short-
term memory problems.  She was able to repeat three objects 
immediately after presentation.  She also had some long-term 
memory difficulties.  Overall, her intelligence appeared to 
be in the average range.  The veteran denied true auditory 
hallucinations.  She noted the visual illusion of seeing 
movement in her periphery, but denied true visual 
hallucinations.  There was no evidence of delusions or 
thought disorder.  The veteran reported some paranoid 
ideation, noting that she was very cautious, did not want to 
go out at dark, frequently checked her doors, and took 
different routes when driving.  She also reported frequent 
thoughts about death, but denied any suicidal ideation, past 
or present.  The veteran denied any homicidal ideation, but 
noted that she had experienced it in the past towards people 
who had done her wrong.  

The examiner concluded that the veteran continued to meet the 
criteria for bipolar disorder.  The examiner noted that the 
veteran's depressed periods were more frequent and lasted 
longer than her manic periods.  Her manic episodes were 
marked more by irritability than feelings of euphoria, but 
showed the classic symptoms of increased energy, racing 
thoughts, talkativeness and increase in spending and sexual 
behavior.  Her depressed periods were manifested by symptoms 
of depressed mood, diminished interest in pleasurable 
activities, loss of appetite and weight loss, insomnia, loss 
of energy, diminished ability to concentrate and recurrent 
thoughts of death.  It was noted that the veteran had had two 
recent deaths in the family, her mother and cousin; 
therefore, her depression was worsened by her significant 
grief and distress.  The pertinent diagnosis was bipolar 
disorder II; the GAF score was 55.  

The veteran was also accorded a neurological evaluation in 
March 2004, at which time she indicated that her headaches 
have been progressive over the past year.  She noted that the 
headaches occur in the bifrontal to the bitemporal region as 
an aching sensation, which is aggravated by stress or 
anxiety, as well as not eating.  She stated that they tend to 
decrease by sitting in a quiet dark room.  She also stated 
that they occur approximately once to twice per month, and 
required occasional medications, including Tylenol or Aleve.  
She stated that she could take one of her relative's pain 
pills and the headaches would go away within the hour.  She 
also stated that the headaches have not caused her any 
functional disabilities, and that she has been able to 
maintain her lifestyle and her schedule as a full-time 
student.  Following the neurological evaluation, the examiner 
stated that the veteran's records substantiate that she has 
had very mild headaches, which is consistent with her 
history.  He further noted that the headaches happened 
relatively infrequently, and are relieved by either no 
medication at all or within an hour by analgesics.  It was 
therefore felt that the veteran continued to be employable 
from the standpoint of her headaches.  


III.  Legal analysis.

Disability ratings are intended to compensate for reductions 
in earning capacity as a result of the specific disorder.  
The ratings are intended, as far as practicably can be 
determined, to compensate for the average impairment of 
earning capacity, resulting from the particular disability at 
issue, in civilian occupations.  38 U.S.C.A. § 1155.  
Evaluation of a service-connected disorder requires a review 
of the veteran's entire medical history regarding that 
disorder.  38 C.F.R. §§ 4.1, 4.2.  It is also necessary to 
evaluate the disability from the point of view of the veteran 
working or seeking work, 38 C.F.R. § 4.2, and to resolve any 
reasonable doubt regarding the extent of the disability in 
the veteran's favor. 38 C.F.R. § 4.3.  If there is a question 
as to which evaluation to apply to the veteran's disability, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  For a claim for an increased rating, the 
primary concern is normally the current level of disability.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994); Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  In cases where, as here, 
the veteran appeals the initial disability percentage 
assigned, however, the disability can be assigned different 
disability ratings based on the facts found, a practice known 
as "staged ratings."  Fenderson v. West, 12 Vet. App. 119, 
126 (1999).  

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  


A.  Bipolar disorder.

As noted above, the July 1998 rating decision granted service 
connection and an initial 30 percent disability rating for 
bipolar disorder since September 13, 1996, and the veteran 
perfected a timely appeal of the initial rating.  Although 
the June 2004 rating decision increased the initial rating to 
50 percent, effective from September 13, 1996, the claim 
remains before the Board because the veteran is presumed to 
seek the maximum benefit allowed by law or regulations, where 
less than the maximum benefit was awarded.  AB v. Brown, 6 
Vet. App. 35, 38 (1993).  

While this appeal was pending, the rating criteria for 
bipolar disorder, and other and unspecified neuroses were 
revised effective November 7, 1996.  VA's General Counsel 
also has held that, where a law or regulation changes during 
the pendency of a claim for an increased rating, VA should 
first determine whether the revised version is more favorable 
to the veteran.  In so doing, it may be necessary for VA to 
apply both the old and new versions of the regulation.  If 
the revised version of the regulation is more favorable, 
however, the retroactive reach of the new regulation under 38 
U.S.C.A. § 5110(g) (West 2002) can be no earlier than the 
effective date of the change.  VAOPGCPREC 3-2000 (Apr. 10, 
2000); 38 C.F.R. § 3.114 (2003).  See also Dudnick v. Brown, 
10 Vet. App. 79 (1997).  

Prior to November 7, 1996, the 50 percent rating that has 
been in effect contemplated considerable impairment in the 
ability to establish or maintain effective or favorable 
relationships with people.  A 70 percent rating contemplated 
severe impairment of social relationships and severe 
impairment in the ability to obtain or retain employment.  A 
100 percent rating contemplated the attitudes of all contacts 
except the most intimate are so adversely affected as to 
result in virtual isolation in the community; or, totally 
incapacitating symptoms bordering on gross repudiation of 
reality with disturbed thought processes associated with 
almost all daily activities such as fantasy, confusion, panic 
and explosions of aggressive energy resulting in profound 
retreat from mature behavior; or there is a demonstrable 
inability to obtain or retain employment because of 
psychoneurotic symptoms.  Each of the criteria listed is an 
independent basis for the award of a 100 percent rating.  38 
C.F.R. § 4.16(c), 4.132, Diagnostic Code 9411, effective 
prior to November 7, 1996.  

Under the criteria that have been in effect since November 7, 
1996, the 50 percent rating that has been in effect 
contemplates occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; more than weekly panic attacks; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, or forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  A 70 
percent rating contemplates occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as suicidal ideation; obsessive rituals that 
interfere with routine activities; speech that is 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control, such as unprovoked irritability 
with periods of violence; spatial disorientation; neglect of 
personal hygiene and appearance; difficulty in adapting to 
stressful circumstances; and inability to establish and 
maintain effective relationships.  A 100 percent rating 
contemplates total occupational and social impairment, due to 
such symptoms as gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living; disorientation as to time or place; and 
memory loss for names of close relatives, own occupation, or 
own name.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2003), 
effective November 7, 1996.  

The question that must be addressed by VA, accordingly, is 
whether the evidence demonstrates that a rating greater than 
50 percent can be assigned for the veteran's nervous disorder 
at any time between September 13, 1996, and November 6, 1996, 
under the criteria that were in effect during that period, 
and since November 7, 1996, under either the criteria that 
were in effect prior to November 7, 1996, or which became 
effective as of that date.  

These records do not demonstrate that a rating in excess of 
the current 50 percent evaluation can be assigned, under 
either the old or new criteria, at any time since November 7, 
1996; that is, neither regulation is more favorable to the 
veteran.  In this regard, the Board notes that the medical 
evidence of record, which comprise all medical records dated 
prior to November 7, 1996, do not demonstrate that a rating 
in excess of 50 percent can be awarded at any time prior to 
that date under the criteria that were in effect at that 
time.  While these records indicate the presence of a mental 
disorder that required the use of medication and outpatient 
treatment, they do not demonstrate that the veteran's mental 
disorder was of such severity as to cause severe industrial 
impairment.  

Significantly, psychiatric examination in July 1995 only 
reported that the veteran suffered from major depression.  
And, in February 1997, a VA examination reflected a diagnosis 
of depression, and a GAF score of 50.  Subsequently, in March 
1998, the veteran complained of depression, impaired sleep, 
episodes of tearfulness, sudden mood swings, and social 
withdrawal, she denied any suicidal or homicidal ideations, 
memory and concentration were intact, and she had a GAF score 
of 65.  

These records do not demonstrate that a rating in excess of 
the current 50 percent evaluation can be assigned, under 
either the old or new criteria, at any time since November 7, 
1996; that is, neither regulation is more favorable to the 
veteran.  The evidence shows that she was hospitalized on 
several occasions during this period; however, these 
admissions were caused by a combination of disabilities, 
including the bipolar disorder, symptoms of PTSD, an 
adjustment disorder, and substance abuse disorders.  In this 
regard, the Board notes that the report of the February 2000 
hospital summary that a GAF score of 30 was rendered; this 
score represents the presence of serious symptoms, or any 
serious impairment in social, occupational, or school 
functioning.  American Psychiatric Association: Diagnostic 
and Statistical Manual of Mental Disorders, Fourth Edition 
(1994) (DSM-IV).  This GAF score, while representing serious 
symptoms, does not denote symptoms that are characterized as 
severe; it must also be reiterated that the report of the 
February 2000 hospital report indicates that this score was 
premised in part on symptoms attributable to behavior not 
related to his bipolar disorder, such as drug and alcohol 
abuse.  It is noteworthy that the VA examination reports, 
during the period since November 7, 1996, including VA 
examinations in June 2000 and March 2004, reflect GAF scores 
of 60 and 55, respectively, representing a moderate 
disability.  

In addition, this evidence does not show that, since November 
7, 1996, the veteran's bipolar disorder has at any time been 
productive of occupational and social impairment manifested 
by deficiencies in most areas, as would be required for a 
rating in excess of the current 50 percent evaluation.  While 
this evidence shows that he claimed to have made at least one 
suicide attempt in February 2000, it does not show that 
virtually any of the symptoms enumerated in the diagnostic 
criteria, such as obsessional rituals that interfere with 
routine activities, illogical or irrelevant speech, near-
continuous panic or depression, impaired impulse control, 
spatial disorientation, neglect of personal appearance and 
hygiene, and an inability to establish and maintain effective 
relationships, have been manifested.  

It is acknowledged that the veteran's bipolar disorder, mixed 
type remains symptomatic and productive of significant 
impairment.  While the record in this case shows symptoms 
consistent with occupational and social impairment with 
reduced reliability and productivity, it does not reveal 
psychiatric symptomatology indicative of occupational and 
social impairment with deficiencies in most areas to warrant 
a 70 percent evaluation.  Therefore, the veteran's claim of 
entitlement to an evaluation in excess of 50 percent for 
bipolar disorder, mixed type is denied.  In brief, the 
preponderance of the evidence is against the veteran's claim 
for an increased rating for her bipolar disorder at any time 
since September 13, 1996, inasmuch as this evidence shows 
that the criteria for that higher rating are not satisfied.  
Her claim, accordingly, fails.  

Also considered by the Board were the provisions of 38 C.F.R. 
§ 3.321(b)(1), which state that when the disability picture 
is so exceptional or unusual that the normal provisions of 
the rating schedule would not adequately compensate the 
veteran for his service- connected disabilities, an 
extraschedular evaluation will be assigned.  To this end, the 
Board notes that neither frequent hospitalization nor marked 
interference with employment due to the veteran's service-
connected psychiatric disorder is demonstrated, nor is there 
any other evidence that this condition involves such 
disability that an extraschedular rating would be warranted 
under the provisions of 38 C.F.R. § 3.321(b)(1).  


B.  Migraine and tension headaches.

The veteran is currently evaluated as 10 percent disabling 
for migraine and tension headaches under Diagnostic Code 
8100.  Under Code 8100, a 10 percent evaluation requires 
characteristic prostrating attacks averaging one in two 
months over the last several months.  A 30 percent evaluation 
requires characteristic prostrating attacks occurring on an 
average of once a month over the last several months.  A 50 
percent evaluation requires very frequent, completely 
prostrating and prolonged attacks productive of severe 
economic inadaptability.  38 C.F.R. Part 4, Diagnostic Code 
8100 (2003).  

The Board finds that the preponderance of the evidence is 
against a finding that the veteran's migraine and tension 
headaches warrant a rating greater than 10 percent.  In this 
regard, the Board notes that the veteran may suffer from one 
or two headaches per month, her headaches are not shown to be 
productive of prostrating attacks.  The evidence shows that 
her attacks are not associated with scotoma, nausea, or 
vomiting.  Moreover, during the most recent VA examination in 
March 2004, it was noted that the veteran's headaches are 
relieved by pain pills and tend to go away within one hour.  
Further, the Board observes the VA neurologist described the 
headaches as very mild, and noted that they occur relatively 
infrequently and are relieved by either no medication at all 
or within an hour by pain medication.  Accordingly, the 
criteria for a 20 percent evaluation have not been met.  
While the benefit of any doubt has been given to the veteran, 
it is the conclusion of the Board that her request for an 
increased evaluation must be denied.  

Furthermore, the Board has considered whether the veteran's 
headache disability presents an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards such that referral to the 
appropriate officials for consideration of extra-schedular 
ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2003); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  In this 
regard, the Board notes that the veteran's headaches have not 
been shown objectively to interfere markedly with employment 
(i.e., beyond that contemplated in the assigned ratings), to 
warrant frequent periods of hospitalization, or to otherwise 
render impractical the application of the regular schedular 
standards.  Specifically, in March 2004, the VA neurologist 
stated that the veteran continued to be employable from the 
standpoint of her headaches.  Therefore, in the absence of 
such factors, the Board finds that the criteria for 
submission for consideration of extra-schedular ratings 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  
Accordingly, 38 C.F.R. § 3.321(b)(1) does not provide an 
additional basis for a disability rating in excess of 10 
percent for headaches.  


ORDER

An increased initial rating in excess of 50 percent for 
bipolar disorder is denied.  

An initial rating in excess of 10 percent for migraine and 
tension headaches is denied.  



REMAND.

The veteran was accorded a VA spine examination in March 
2004, in order to evaluate the severity of her back disorder.  
At that time, she reported low back pain radiating down both 
legs.  The VA examiner also noted that the veteran had 
associated features of numbness and weakness.  
Neurologically, there was decreased sensation of touch with 
the use of the monofilament of both lower extremities.  The 
examination report indicates that the examiner ordered an 
electromyograph (EMG), in order to rule out the presence of 
lumbar radiculopathy, but that the EMG was not done.  No 
reason was given for the failure to perform the EMG that had 
been ordered by the examiner.  The Board finds that an 
addendum to the March 2004 report is needed to obtain the EMG 
requested by the examiner and to clarify the nature of the 
veteran's back disability.

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to her claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, D.C., for the following actions:

1.  The RO should contact the VA Medical 
Center at Montgomery, Alabama, and 
ascertain whether EMG testing of the 
veteran's low back has been preformed in 
connection with the examination in March 
2004 or thereafter.  If so, the report 
must be associated with the claims file.

2.  Once the above-noted report has been 
associated with the claims file, the 
folder should be referred to the examiner 
who examined the veteran in March 2004, 
if available, who should then review the 
studies and address all questions noted 
in the previous examination request.  If 
the above-noted report is not available, 
the RO should request the veteran to 
state whether she wishes to undergo the 
EMG testing.  If so, the veteran should 
be scheduled for an examination by an 
appropriate specialist to determine the 
current severity of her service-connected 
low back disorder and the need for EMG 
studies.  The claims folder must be made 
available to the examiner in connection 
with the examination.  The examiner 
should utilize the Compensation and 
Pension Examination Spine Worksheet, to 
include the portions of the worksheet for 
neurological examination and for 
intervertebral disc syndrome.  All 
indicated tests and studies as deemed 
appropriate by the examiner, to include 
EMG studies, should be accomplished and 
all clinical findings should be reported 
in detail.

3.  Thereafter, the RO must readjudicate 
the veteran's claim for a rating in 
excess of 20 percent for residuals of a 
lumbosacral strain in light of any 
additional evidenced obtained.  If the 
determination remains adverse to the 
veteran, both she and her representative 
should be furnished a Supplemental 
Statement of the Case (SSOC), which 
includes a summary of additional evidence 
submitted and any additional applicable 
laws and regulations, to include the 
provisions of Diagnostic Code 5237.  
Thereafter, the veteran and her 
representative should be given the 
opportunity to respond.  

The case then should be returned to the Board for further 
appellate consideration, if otherwise in order.  No action is 
required of the veteran until she receives further notice.  
By this REMAND the Board intimates no opinion, either legal 
or factual, as to the ultimate disposition warranted in this 
case.  The purposes of this REMAND are to further develop the 
record and to accord the veteran due process of law.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner. See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West 2002) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.  



	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



